Case 2:20-cv-03357-TJH-MRW Document 15 Filed 04/14/20 Page 1of2 Page ID #:289

8 United States District Court
9 Central District of California
10 Western Division

11

 

 

12 || ROBERTO SARAVIA MARTINEZ, CV 20-03357 TJH
13 Petitioner, i
Cemporary Restraining
14 Vv.
Orver
15 || WILLIAM BARR, et al.,
16 Respond any
espondents.
7 7. Order to Show Cause [2]
18
19 The Court has considered the application for a temporary restraining order

20 || seeking immediate release, filed in connection with a petition for a writ of habeas
21 || corpus, pursuant to 28 U.S.C. § 2241, challenging the conditions of confinement, by
22 || Petitioner Paola Rayon Vite, together with the moving and opposing papers.

23 Petitioner is, currently, detained at the Adelanto Detention Center [“ Adelanto” ],
24 || in San Bernardino County, which is within the Central District of California. Petitioner
25 || asserts that, in light of the COVID-19 pandemic, the conditions of his confinement are,
26 || now, unconstitutional. Petitioner has a history of various criminal convictions, but he
27 || has completed his criminal sentences and is, now, a civil detainee.

28 The Court incorporates by reference into this order the factual and legal grounds

 

Temporary Restraining Order - Page 1 of 2

 
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cv-03357-TJH-MRW Document 15 Filed 04/14/20 Page 2of2 Page ID #:290

supporting emergency injunctive relief, namely, immediate release, set forth in the
Court’s orders issued in Castillo v. Barr, CV 20-00605-TJH (AFMx)(C.D. Cal. Mar.
27, 2020), ECF No. 32; and Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal.
Apr. 1, 2020), ECF No. 17.

Based on the incorporated factual and legal grounds, and the facts and arguments

presented, here,

Ut is Orvered that the application for a temporary restraining order be, and
hereby is, Granted.

Ut is further Ordered that Respondents shall, by 5:00 p.m. on April 15, 2020,
release Petitioner Roberto Saravia Martinez from custody pending further order of this

Court.

Ut is further Ordsered that Petitioner shall not violate any federal, state or
local laws, or use or possess alcohol or illegal drugs after released from custody

pursuant to this order.

Ut is further Ordered that Respondents shall show cause, if they have any,
as to why the Court should not issue a preliminary injunction in this case.
Respondents’ response, if any, to this order to show cause shall be filed by Noon on
April 21, 2020. Petitioner’s reply, if any, to Respondents’ response shall be filed by
Noon on April 24, 2020. The matter will then stand submitted.

VAL A
bi Terry J. Hatter.

Senior United States District Jusge

Date: April 14, 2020

 

Temporary Restraining Order - Page 2 of 2

 
